Citation Nr: 0935166	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-39 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial compensable rating for 
hearing loss of the left ear. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1986 to March 
1988.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in October 2008 and by 
the United States Department of Veterans Affairs (VA), 
Regional Office (RO) in Lincoln, Nebraska, which granted 
service connection for hearing loss of the left ear rated as 
zero percent disabling.     

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in July 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

The Board notes that the Veteran submitted a notice of 
disagreement for the April 2009 rating decision which granted 
service connection for Eustachian tube dysfunction with 
chronic serous otitis media with the Board.  A notice of 
disagreement must be filed with the VA office from which the 
Veteran received notice of the decision.  See 38 C.F.R. 
§ 20.300.  The Veteran is notified that he must submit the 
notice of disagreement with the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

There is competent evidence of record which shows that the 
Veteran's hearing loss of the left ear may have worsened 
since the September 2008 VA examination.  At the hearing 
before the Board in July 2009, the Veteran stated that he had 
surgery on his ear and his doctor may inset a permanent tube 
in his ear.  The Veteran reported that his hearing in the 
left ear has changed.  The Veteran is competent to report 
observable symptoms such as decreased hearing.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Because of the evidence of 
possible worsening since the last examination, a new 
examination is needed to determine the severity of the left 
ear hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

A the hearing before the Board in July 2009, the Veteran 
reported that he was seeking treatment for the ear disability 
from a private physician, Dr. Heurter.  The RO should contact 
the Veteran and ask the Veteran to provide the appropriate 
authorizations so the Veteran's treatment records from Dr. 
Heurter can be obtained.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).

The Veteran also reported seeking medical treatment for his 
hearing and ear disability from the VA healthcare system in 
Omaha.  The RO should obtain the Veteran's VA treatment 
records from the VA Healthcare System in Omaha for treatment 
of the hearing and ear disabilities.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
release, obtain all medical records 
showing treatment for the hearing and ear 
disabilities from Dr. Heurter.  If no 
records are available, documentation 
stating such should be incorporated into 
the claims file.

2.  Obtain all records of the Veteran's 
treatment of the service-connected left 
ear hearing loss and ear disability from 
the VA Healthcare System in Omaha.  
Incorporate any such records into the 
Veteran's claims file.

3.  Schedule the Veteran for a VA 
audiometric examination to determine the 
nature, extent, and severity of the 
service-connected left ear hearing loss.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.

Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  For each ear, pure tone 
audiometric thresholds, in decibels, 
should be recorded for each of the 
frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination). 

4.  Then, readjudicate the issue on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
Veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


